Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings (see at least Fig. 35) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).

Claim Objections
Claim 11 is objected to because of the following informalities:  

---Claim 11 L1 “head has oblong outer profile” should be -- head has an oblong outer profile--.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCler (US 7,469,472).
Regarding claim 1, the device of deCler (US 7,469,472) teaches in Figs. 1-6 (see at least Fig. 3, 4C and 6) of a fluid coupling system, comprising: a male coupling (insert assembly 60) comprising: a male coupling body (main body 63) defining a male longitudinal axis (see the longitudinal centerline axis of the male coupler 60) and a male coupling internal space (see the inner space within the main body where the valve assembly 61 resides and fluid flows); a male valve member (poppet member 61) disposed within the male coupling internal space, wherein the male valve member is movable, parallel to the male longitudinal axis, relative to the male coupling body to open and close a flow path through the male coupling (see at least Figs. 4C and 6); and a female coupling (coupling device 10) comprising: a female coupling body (coupler body 20) defining a female longitudinal axis (see the longitudinal centerline axis of the female coupler 10) and a female coupling internal space (see the inner space within the body 20 where the valve assembly 53 resides and fluid flows); a valve assembly (see the sleeve member 53 and poppet member 51) disposed within the female coupling internal space and comprising a valve stem head (poppet member 51) and a valve sleeve (sleeve member 53), wherein the valve sleeve is movable, along the female longitudinal axis, relative to the female coupling body and the valve stem head to open and close a flow path through the female coupling. While the device of deCler teaches of the use of a spring 55 for biasing the valve sleeve 53 and a spring 65 for biasing the poppet member 61, the device of deCler fails to disclose the use of at least two springs placed on opposite lateral sides having the limitations “and first and second male valve springs that each bias the male valve member to close the flow path through the male coupling, wherein the first and second male valve springs are each laterally offset from the male longitudinal axis on opposite sides of the male longitudinal axis in relation to each other” and “and first and second female valve springs that each bias the valve sleeve to close the flow path through the female coupling, wherein the first and second female valve springs are each laterally offset from the female longitudinal axis on opposite sides of the female longitudinal axis in relation to each other”. However, it is known in the art to replace a single spring configuration with a configuration comprising a plurality of springs arranged to bias the valve member in the same manner as the single spring configuration but with the added advantage that forces are distributed.
Fischer (US 2021/0381606) teaches in Figs. 1-5 (see at least Figs. 2-3 and 5) teaches of a spring biased valve assembly comprising at least a reciprocating valve member (46) that is biased to the closed position via the use of a plurality of springs (62) that are circumferentially arranged around one side of the valve member (46). Paras. [0008-0011, 0023, 0050-0051, 0069-0070 and 0080]) describes that by providing a spring device having a plurality of springs that are symmetrically arranged around the valve, the load is homogenously distributed among the springs and are capable of compensating for multi-dimensional state of stress as compared to a single spring biasing arrangement.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the single spring biasing arrangements (springs 55 and 65) of the valve sleeve (sleeve member 53) and the male valve member (poppet member 61) of the device of deCler to be composed of a plurality of springs (62) that are circumferentially arranged around one side of the valve in a similar manner as taught by Fischer, since such a modification aids in homogenously distributing the load among the springs and are capable of compensating for multi-dimensional state of stress as compared to single spring biasing arrangements, thus ensuring reliable operation. As such, the device of the combination teaches all the limitations as stated above as evidenced by deCler and including the limitations of “and first and second male valve springs (see at least two of the plurality of springs 62 as taught by Fischer which are symmetrically arranged around the male valve member) that each bias the male valve member to close the flow path through the male coupling, wherein the first and second male valve springs are each laterally offset from the male longitudinal axis on opposite sides of the male longitudinal axis in relation to each other (see at least Fig. 5 of Fischer)” and “and first and second female valve springs (see at least two of the plurality of springs 62 as taught by Fischer which are symmetrically arranged around the valve sleeve) that each bias the valve sleeve to close the flow path through the female coupling, wherein the first and second female valve springs are each laterally offset from the female longitudinal axis on opposite sides of the female longitudinal axis in relation to each other (see at least Fig. 5 of Fischer)”. Thus, the device of the combination of deCler in view of Fischer meets all the limitations of claim 1.
Regarding claim 5 and the limitation of the fluid coupling system of claim 1, further comprising a latch (see the latch assembly 40 of deCler) that is movably coupled to the female coupling body and arranged to releasably engage against a protrusion (tapered surface 67) of the male coupling body when the male coupling and the female coupling are coupled together; the device of the combination meets this limitation as shown in at least Figs. 3C, 4C and 6 of deCler. 

Allowable Subject Matter
Claims 6-18 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are: Leigh-Monstevens (US 5,716,081), deCler (US 7,469,472; US 5,911,403), Tiberghien (US 7,044,161), Braun (US 6,161,578), Handley (US 11,092,985), Fischer (US 2021/0381606) Packham (US 7,806,139), Norris (US 4,193,580) and Markham (US 1,210,090). Leigh-Monstevens, deCler, Tiberghein and Braun teaches of various examples of valved coupling with both the male and female coupling comprising a spring biased valve member and some form of latch feature to maintain the connection similar to applicant’s general invention. Handley and Fischer teaches of the idea of using multiple springs to bias the valve similar to a feature of the claimed invention. Packham, Norris and Markham teaches of valves/couplings/pipes having oblong cross-sectional profiles similar to a key feature of the claimed invention. Leigh-Monstevens (which has similar features to deCler, Tiberghein and Braun) was listed in the rejection filed in the PCT report filed on 01/06/2022 as comprising all the limitations of the claimed invention and that the features of the oblong shaped would have been obvious since it only requires routine skill in the art to change the shape of the valve member which uses similar logic to MPEP 2144.04 IV B (Changes in Shape). However, it is noted that Para. [0017] of the application places criticality to the oblong shape by stating that “the oblong transverse cross-sections enable a low-profile coupling that provides favorable fluid flow characteristics in terms of low levels of flow resistance and pressure drop”. As such, a 103 rejection based on “Changes in Shape” would be improper in view of the specification. Packham and Markham teaches of a coupling with at least a portion of the coupling 65b/6 and 9 being oblong similar to applicant’s invention. However, it is noted that only the body/flow-path is oblong and either the prior art does not show a valve having the oblong shape or the valve is of a different type. Similarly, Norris teaches of a valve assembly wherein at least a portion of the flow-path and the valve member have an oblong cross-section. Norris teaches that having an oblong/elliptical flow-path, fluid flow characteristics are improved while maintaining a somewhat similar profile to the standard circular cross-sectional profile of a pipe. Notice that while having similar logic, it is unclear how the teachings of Norris may be applied to the valves of Leigh-Monstevens or deCler since the valves of the prior art are of different design with Norris showing a rotary ball valve having an oblong flow passage within the valve to allow fluid to flow when the valve is rotated vs. the reciprocating valves of Leigh-Monstevens or deCler where fluid flows around the valve when the valve is lifted off the valve seat (i.e. these valve members do not require an internal oblong flow passage and the addition of one would be detrimental to the original designs). As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the claimed invention having at least all the limitations of claims 2-4 and 6-18 and as shown in at least Fig. 1 and Fig. 21 of the application.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753